Citation Nr: 1809281	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  11-26 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE
Entitlement to an evaluation in excess of 10 percent for service connected chronic left knee sprain due to tear of medial meniscus, with traumatic degenerative osteoarthritis and residual scar.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Whitley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to September 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017), the Court held that when a VA examiner is asked to opine as to additional functional loss during flare-ups of a musculoskeletal disability, such opinion must be based on all procurable and assembled medical evidence, to include eliciting relevant information from the veteran as to the flare-i.e. the frequency, duration, characteristics, severity, or functional loss, and such opinion cannot be based on the insufficient knowledge of the specific examiner.  The Court found the VA examination report in that case inadequate because the examiner merely indicated that an opinion could not be provided without resorting to speculation because the Veteran was not undergoing a flare-up at the time of the examination.

In this case, the Veteran underwent a November 2017 VA examination for evaluation of his chronic left knee sprain due to tear of medial meniscus.  The November 2017 VA examiner noted reports of knee flare-ups and noted the severity as moderate.  However, when asked if pain, weakness, fatigability or incoordination significantly limit functional ability with flare-ups, the examiner indicated that an opinion could not be provided without resorting to speculation because "there is no conceptual or empirical basis for making such a determination without directly observing function under the flare up condition."  As noted above, the sole fact that the Veteran is not being examined during a flare-up has been rejected by the Court as an adequate basis for failing to provide an opinion or estimation as to the degree of functional loss or impairment during a flare.  See Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).  

On remand, the AOJ should obtain new VA examinations for evaluation of the Veteran's chronic left knee sprain due to tear of medial meniscus including assessments of any functional loss during flare-ups and upon repetitive motion. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an opportunity to identify any outstanding private or VA treatment records relevant to his claims.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.

2.  Schedule the Veteran for a VA examination with an appropriate professional to determine the nature, extent, and severity of his service-connected chronic left knee sprain due to tear of medial meniscus

All indicated tests should be performed, including range of motion findings expressed in degrees and in relation to normal range of motion. 

The examiner should conduct range of motion testing, and should test for pain for both knees in both active and passive motion, and in weight-bearing and nonweight-bearing.  The examiner should assess where pain begins on the Veteran's initial range of motion and upon repetitive testing.  The examiner should also describe any pain, weakened movement, excess fatigability, and incoordination present.  If the examiner is unable to conduct such testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Significantly, the examiner must estimate any functional loss in terms of additional degrees of limited motion of both knees experienced during flare-ups and repetitive use over time.  If the examiner cannot provide the above-requested opinion without resorting to speculation, he or she should state whether all procurable medical evidence had been considered, to specifically include the Veteran's description as to the severity, frequency, duration of the flare-ups and his description as to the extent of functional loss during a flare-up and after repetitive use over time; whether the inability is due to the limits of medical community or the limits of the examiner's medical knowledge; and whether there is additional evidence, which if obtained, would permit the opinion to be provided.  See Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).

All opinions expressed should be accompanied by supporting rationale.

3.  After completing the above actions, to include any other development, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
V.  CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




